On the Merits.
DAWKINS, J.
Plaintiff .invokes the writ of habeas corpus to wrest from the defendants, his former wife and her parents, the custody of his and her young daughter, aged about seven years. He claims to have obtained from his said wife, on the grounds of unfaithfulness, a divorce in the state of Tennessee, and alleges as the basis- of this proceeding the moral unfitness and bad influence of the mother over the child.
The defense is a denial of the charges against the mother, and a counter attack upon the character and fitness of the plaintiff.
Pending the trial, the lower court, at the ■instance of plaintiff, took the child from the custody of defendants, and placed it in the hands of the sheriff, with the right to the parties t'o -see and visit it under certain conditions, and that arrangement was ordered continued by us after lodging the appeal here.
There was judgment for plaintiff, making the writ peremptory, and ordering the child turned over to the plaintiff, with the right to defendants to see and visit her at reasonable times.
Defendants appeal.
Opinion.
[1, 2] It could serve no useful purpose to the jurisprudence, nor benefit any of the parties to this litigation, to recite at length the facts in the record, or to amplify the processes, by which our conclusions thereon have been' reached. We therefore content ourselves with saying that, in view of the nature of the case, we have weighed the evidence carefully and earnestly,- and arise from the task convinced that the lower court has not erred. Necessarily, a reasonable latitude must be left to the trial court in determin*93ing matters affecting the welfare of children, and its views upon the facts surrounding any given case are entitled to much weight. Happily, however, decisions in such cases do not become res judicata; and the law very wisely and humanely leaves open to offending parents the door of repentance and reform.
[3] As between the father and maternal grandparents, the former has the better legal right to his child.
[4] The record discloses that the plaintiff obtained a divorce from his former wife at their matrimonial domicile in the state of Tennessee, pursuant to the statutes of that state filed in evidence, although she was absent from the state at the time. The court therefore had jurisdiction, and, under the Constitution of the United States, we should give effect to its judgment, especially when we have a statute of our own granting the same or similar relief. Act 269, 1916; Lepenser v. Griffin, 146 La. 584, 83 South. 839; Atherton v. Atherton, 181 U. S. 155, 21 Sup. Ct. 544, 45 L. Ed. 794; Butler v. Washington, 45 La. Ann. 279, 12 South. 356, 19 L. R. A. 814.
For the reasons assigned, the judgment appealed from is affirmed, a't the cost of ap-pellants.